In an action for divorce, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Westchester County, dated April 10, 1972, as directed defendant to pay her $350 as additional counsel fees. Judgment modified, on the facts, by increasing the award of additional counsel fees to $1,000. As so modified, judgment affirmed insofar as appealed from, with costs to appellant. In our opinion, the amount awarded was inadequate to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.